Exhibit 10.18







THIRD AMENDMENT TO REVOLVING CREDIT NOTE

This THIRD AMENDMENT TO REVOLVING CREDIT NOTE (this “Amendment”) is made and
entered into to be effective as of June 23, 2004 (the “Effective Date”), by and
among STRATUS PROPERTIES INC., a Delaware corporation, STRATUS PROPERTIES
OPERATING CO., L.P., a Delaware limited partnership, CIRCLE C LAND, L.P., a
Texas limited partnership, f/k/a Circle C Land Corp., and AUSTIN 290 PROPERTIES,
INC., a Texas corporation (herein individually and collectively referred to as
the “Borrower”), and COMERICA BANK, a Michigan banking corporation, successor by
merger to Comerica Bank-Texas (herein referred to as the “Lender”).

WITNESSETH:

WHEREAS, Borrower, as Maker, executed that certain Revolving Credit Note (herein
so called) dated December 16, 1999, in the original principal amount of
$10,000,000.00 U.S., in favor of and payable to the order of Lender, as Payee,
which Revolving Credit Note evidences a loan (the “Loan”) made by Lender to
Borrower in connection with and pursuant to that certain Loan Agreement dated
December 16, 1999, executed by and among Borrower and Lender, as amended by (i)
that certain Amendment to Loan Agreement dated December 27, 2000, by and between
Borrower and Lender (the "First Loan Modification"), (ii) that certain Second
Amendment to Loan Agreement dated December 18, 2001 (the "Second Loan
Modification") executed by and between Borrower and Lender, (iii) that certain
Third Modification and Extension Agreement dated effective June 30, 2003 (the
"Third Extension") executed by and between Borrower and Lender and (iv) that
certain Third Amendment to Loan Agreement dated of even date with this Amendment
(the "Third Loan Modification"), executed by and between Borrower and Lender,
(said loan agreement, as amended by the First Loan Modification, Second Loan
Modification, Third Extension and Third Loan Modification, is herein called the
“Loan Agreement”); and

WHEREAS, Borrower and Lender entered into (i) that certain Amendment to
Revolving Credit Note (the “First Note Amendment”) dated effective as of
December 27, 2000, which, among other things, amended the face amount of the
Revolving Credit Note to $20,000,000.00 and extended the maturity date to
December 16, 2002, (ii) that certain Second Amendment to Promissory Note (the
“Second Note Amendment”) dated effective as of December 18, 2001, which, among
other things, amended the face amount of the Revolving Credit Note to
$25,000,000.00 and extended the maturity date to April 16, 2004 and (iii) the
Third Extension, which, among other things, extended the maturity date to May
30, 2005; and

WHEREAS, Borrower and Lender desire to enter into this Amendment in order to
further modify and amend certain terms and provisions of the Revolving Credit
Note (said note, as amended by the First Note Amendment, Second Note Amendment,
Third Extension and this Amendment, is herein called the “Note”); and

WHEREAS, the Note is secured by, among other things and without limitation, the
deeds of trust, assignments and other items referenced in Section 5.1 of the
Note and in that certain Third Modification Agreement dated of even date with
this Amendment executed by and between Borrower and Lender, subject to recorded
partial releases of lien previously executed by Lender (collectively, the “Lien
Instruments”); and

WHEREAS, Borrower hereby acknowledges that (i) Borrower is obligated to Lender
under the Note, the Lien Instruments and the other Loan Documents (as such term
is defined in Section 5.1 of the Note), (ii) Borrower has no defense, offset or
counterclaim with respect to the sums owed to Lender under the Note, the Lien
Instruments and the other Loan Documents, or with respect to any covenant in the
Note, the Loan Agreement, the Lien Instruments, this Amendment or any of the
other Loan Documents, and (iii) Lender, on and as of the date hereof, has fully
performed all obligations to Borrower which Lender may have had or has on and as
of the date hereof; and

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1.

Recitals.  The recitals set forth above are true, accurate and correct, and are
incorporated herein by this reference.

2.

Capitalized Terms.  Any capitalized terms not defined herein shall have the
meaning ascribed to them in the Loan Agreement.

3.

Outstanding Principal Balance of the Note.  Borrower and Lender hereby
acknowledge that the outstanding principal balance of the Note as of the
Effective Date is $21,811,164.61.

4.

Modifications of Note.  Borrower and Lender hereby agree to amend and modify the
Note as follows:

4.1.

Revolving Nature of the Note.  The Note continues as a revolving promissory
note, such that, prior to the Maturity Date, a portion of the principal balance
of the Note which has been repaid may be reborrowed; provided, however, that the
following conditions are satisfied:  (i) no default or event of default exists
and is continuing under the Note or any of the other Loan Documents; (ii) the
outstanding principal balance of the Note does not at any time (and shall at no
time) exceed the sum of $25,000,000.00; and (iii) all additional terms and
conditions set forth in the Loan Agreement with respect to Advances under the
Note shall have been satisfied.

4.2.

The following provisions of the Note are amended as hereinafter set forth:

(a)

The definition of "$5,000,000.00 Note" is hereby amended in its entirety to read
as follows:

“'$5,000,000.00 Note' means that Promissory Note originally dated December 16,
1999 in the original principal amount of $20,000,000.00, executed by Maker for
the benefit of Payee, as amended by (i) that certain Amendment to Promissory
Note dated effective as of December 27, 2000, whereby, among other things, the
face amount was decreased to $10,000,000.00 and a revolving feature was added,
(ii) that certain Second Amendment to Promissory Note dated effective December
18, 2001, whereby the face amount was decreased to $5,000,000.00, (iii) that
certain Third Modification and Extension Agreement dated effective June 30,
2003, executed by and between Maker and Payee and (iv) that certain Third
Amendment to Promissory Credit Note dated as of June 23, 2004, executed by and
between Maker and Payee, which $5,000,000.00 Note is cross-defaulted and
cross-collateralized with this Note.

(b)

The definition of "Loan Agreement" is hereby amended in its entirety to read as
follows:

“'Loan Agreement' means that certain Loan Agreement between Maker and Payee
originally dated December 16, 1999, as amended by (i) that certain Amendment to
Loan Agreement dated December 27, 2000, by and between Maker and Payee, (ii)
that certain Second Amendment to Loan Agreement dated December 18, 2001 executed
by and between Maker and Payee, (iii) that certain Third Modification and
Extension Agreement dated effective June 30, 2003 executed by and between Maker
and Payee and (iv) that certain Third Amendment to Loan Agreement dated as of
June 23, 2004 executed by and between Maker and Payee, and as may be further
amended from time to time."

(c)

The definition of "Maturity Date" is hereby amended in its entirety to read as
follows:

“'Maturity Date' means May 30, 2006, subject, however, in all events to the
right of acceleration prior to the Maturity Date as provided for in this Note
and the other Loan Documents."

(d)

Section 4.2 of the Note is hereby amended in its entirety to read as follows:

"4.2.

Late Charge.  In addition to the payments otherwise specified herein, subject to
the provisions of Section 5.4 (Interest Limitation) hereof, if Maker fails,
refuses or neglects to pay, in full, any installment or portion of the
indebtedness evidenced hereby within ten (10) days after the same shall be due
and payable, then Maker shall be obligated to pay to Payee a late charge equal
to five percent (5%) of the amount of such delinquent payment to-compensate
Payee for Maker's default and the additional costs and administrative efforts
required by reason of such default."

5.

Borrower's Reaffirmation.  Borrower hereby reaffirms all of its obligations
under the Note (as amended hereby), the Lien Instruments and the other Loan
Documents, and acknowledges that it has no claims, offsets or defenses with
respect to the payment of sums due under the Note (as amended hereby), the Lien
Instruments or the other Loan Documents.

6.

Continuing Effect; Ratification.  Except as expressly restated and modified by
this Amendment, the Note shall remain unchanged and in full force and effect.
 The Note, as modified by this Amendment, and all documents, assignments,
transfers, liens and security rights pertaining to it, are hereby ratified,
reaffirmed and confirmed in all respects as valid, subsisting and continuing in
full force and effect.  The Note and this Amendment shall together comprise the
Note evidencing the Loan.

7.

No Waiver.  The execution and delivery of this Amendment shall in no way be
deemed to be a waiver by Lender of any default or potential default by Borrower
under the Note or the other Loan Documents or of any rights, powers or remedies
of Lender under the Note or the other Loan Documents, and shall in no way limit,
impair or prejudice Lender from exercising any past, present or future right,
power or remedy available to it under the Note and the other Loan Documents.

8.

No Novation.  It is the intent of the parties that this Amendment shall not
constitute a novation and shall in no way limit, diminish, impair or adversely
affect the lien priority of the Lien Instruments.  All of the liens and security
interests securing the Loan, including, without limitation, the liens and
security interests created by the Lien Instruments, are hereby ratified,
reinstated, renewed, confirmed and extended to secure the Loan and the Note as
modified hereby.

9.

Binding Effect.  This Amendment shall be binding upon and shall inure to the
benefit of Borrower, Lender and any subsequent holder of the Note, and their
respective successors and assigns.

10.

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

11.

Counterpart Execution.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but together shall
constitute one and the same instrument.

12.

Notice of Final Agreement.  This Agreement is the entire agreement between the
parties with respect to modifications of documents provided for herein and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter.

THE NOTE, THIS AMENDMENT, THE LOAN AGREEMENT, THE LIEN INSTRUMENTS AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN PARTIES.




[SIGNATURE PAGES FOLLOW]









IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement to be
effective as of the Effective Date.

BORROWER:

STRATUS PROPERTIES INC.,

a Delaware corporation

By:  \s\ William H. Armstrong, III






William H. Armstrong, III,

Chairman of the Board, President

and Chief Executive Officer

STRATUS PROPERTIES OPERATING CO.,

L.P., a Delaware limited partnership

By:

STRS L.L.C., a Delaware limited liability company,

General Partner

By:

Stratus Properties Inc., a Delaware corporation, its Sole Member







By:  \s\ William H. Armstrong, III






William H. Armstrong, III

Chairman of the Board,

President and Chief Executive Officer




CIRCLE C LAND, L.P., a Texas limited partnership, f/k/a Circle C Land Corp.




By:

Circle C GP, L.L.C., a Delaware limited liability company, its general partner




By:

Stratus Properties, Inc., a Delaware corporation, its Sole Member







By:  \s\ William H. Armstrong, III






William H. Armstrong, III, President




AUSTIN 290 PROPERTIES, INC.,

a Texas corporation

By:  \s\  William H. Armstrong, III






William H. Armstrong, III, President

LENDER:

COMERICA BANK, a Michigan banking corporation, successor by merger to Comerica
Bank-Texas

By:  \s\ Shery R. Layne






Name:  Shery R. Layne






Title:  Senior Vice President










